Citation Nr: 1636287	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a neurological disorder of the left shoulder, to include as secondary to service-connected post-operative left AC joint sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 2003 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus, nerve damage of the left shoulder, and left knee degenerative arthritis.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in June 2016; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's current tinnitus had onset during his active service.  

2.  The Veteran has had two left knee disabilities, osteoarthritis and patellar chondromalacia of the left knee, during the appeal period.  

3.  The Veteran's osteoarthritis of the left knee did not have onset during active service, was not caused by his active service, and did not manifest within one year of separation from active service.  

4.  The Veteran's left knee patellar chondromalacia was caused by his active service.  

5.  The Veteran has a neurological disorder of the left shoulder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for patellar chondromalacia of the left knee have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for osteoarthritis of the left knee have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

4.  The criteria for service connection for a neurological disorder of the left shoulder have not all been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in October 2011.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in November 2011 and March 2012; the Board finds that those examinations are adequate.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Analysis of Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (as a disease of the nervous system, tinnitus is also a chronic disease).  

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  


Tinnitus

On appeal, particularly during his June 2016 hearing, the Veteran testified that he initially had tinnitus during basic training after rifle training and later during tank training and drills while in the Republic of Korea.  He further stated that his tinnitus "went away," or appeared to lessen, during the latter part of his service when he was a recruiter in a primarily office environment.  However, he averred that he had ringing in his ears which was present during his separation examination during service and that at the time of his examination he was asked if he had tinnitus and he said no because he did not know what tinnitus was at that time.  

The Veteran's Form DD214 indicates that he was an M1 Armor (tank) crewman during his period of service.  

In his February 2007 separation Report of Medical History, the Veteran denied any ear, nose or throat trouble as well as any hearing loss or the need to wear a hearing aid; that form, however, that form does not appear to indicate "ringing in the ears," specifically.  In the separation physical examination, his ears were noted as normal.  

The Veteran sought private treatment which Dr. E.M.P. in October 2011, at which time he reported that he was exposed to various loud noises during his period of military service, including small arms and tank fire.  He reported that his military occupational specialty was as an M1A1 armor tank crewman and that he was not provided adequate hearing protection during service; he also reported that he experienced ringing of the ears during service.  The Veteran reported that when he became a recruiter the pitch of the tinnitus lessened, as did the frequency of occurrence, although he reported that he had low-tone tinnitus upon his separation from the military.  The Veteran also reported that he currently worked for a railroad company, although he worked mostly in the cab as a conductor, which he described as quieter than a railroad car.  Dr. E.M.P. diagnosed the Veteran with tinnitus and opined that his tinnitus was "most likely service related, especially if he truly did not have adequate hearing protection. . . . I don't thinking the tinnitus is related to his current job on the railroad."  

The Veteran underwent a VA examination for his left shoulder and peripheral nerves in November 2011.  That examiner, who does not appear to have examined the Veteran audiometrically, opined that the Veteran's tinnitus was less likely than not related to military service because his "separation audiogram was normal and tinnitus was not reported."  

The Veteran underwent a VA audiologic examination in March 2012.  That examiner audiometrically examined the Veteran and determined that he did not have a hearing loss disability for VA purposes.  Respecting tinnitus, the Veteran reported that he had tinnitus at that time and that he "reported [it] as being noted during active duty."  The examiner, however, noted that a medical opinion regarding etiology of the Veteran's tinnitus was speculative and that an opinion was being deferred "to medical" at that time due to his normal hearing.

VA sought an addendum from the July 2011 examiner in March 2012; the examiner referred VA to his November 2011 opinion.  

In March 2014, the Veteran submitted a letter to his VA primary care physician, detailing several aspects of his military service including his close proximity to loud noises during basic training and as a result of his tank crewman service.  He reported in that letter that he had steady ringing in his ears when he left the Republic of Korea, although it was not as pronounced when he was a recruiter as he was no longer being exposed to loud noises constantly.  After reading the letter, Dr. D.L.D., the Veteran's VA primary care physician, opined that the Veteran's 

tinnitus should be service-connected based on his military history.  Tinnitus is often an indicator of cochlear hair cell dysfunction or loss, as in the case of prolonged noise exposure. . . . The [Veteran] was exposed to explosive loud noise during basic training and AIT, and continuous loud noise during his job as an (19-K) armor crewman.  

The Board notes that tinnitus is self-diagnosable as it is observable through the five senses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, the Veteran has indicated that he has tinnitus; the Board finds that evidence to be competent, credible and highly probative.  

Likewise, the Veteran's military occupational specialty of an armor crewman is consistent with the types, places and circumstances of service which would have a high likelihood of exposure to loud noise during service.  Consequently, the Board finds that the first two elements of service connection have been met in this case.  Thus, this case turns on the nexus element of service connection.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was incurred in or otherwise the result of military service.  

The Veteran has reported that he had tinnitus during military service, although it got better after he became a recruiter as he was no longer being exposed to loud noises during that period of service.  Nevertheless, the Veteran was clear that he still suffered from tinnitus during his separation from service.  The Veteran further stated that he did not report tinnitus at the time of his separation because he was not specifically asked whether he had ringing in his ears at that time and that he did not know what tinnitus was.  

The November 2011 VA examiner's opinion does not appear to be based on any audiometric examination of the Veteran, and it does not take into account his lay statements regarding tinnitus during service and at separation from service, or his explanation as to why tinnitus was not "reported" at the time of his separation.  The examiner further does not appear to have considered the Veteran's noise exposure during military service as a source of his tinnitus.  This opinion is weighed against the opinions from Drs. D.L.D. and E.M.P., as well as the Veteran's competent, credible, and probative lay statements.  

Consequently, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was incurred in or otherwise the result of military service.  Service connection for tinnitus is therefore warranted.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

Left Knee

On appeal, the Veteran contends that his left knee disorder is the result of military service; particularly, he argues that his arthritis cannot be due solely to age-related arthritis, but rather is due to the physical activity of his military service as a tank crewman, including running and jumping on and off of tanks.  

In a March 2012 statement, the Veteran stated that after his treatment in basic training, his symptoms never fully went away, but lessened; those symptoms flared-up again during his deployment in Korea and he self-treated those pain and swelling symptoms with ice.  He also indicated in his June 2016 hearing that his left knee symptoms began during the second week of basic training when his knee swelled up and that his knee symptoms recurred later when he was doing physical training after discharge from service.  

The Veteran's service treatment records document a normal left knee on examination at enlistment in February 2003; the Veteran denied any knee trouble or swollen or painful joints at that time in a Report of Medical History.  In June 2003, the Veteran sought treatment for his left knee which had been bothering him for a week at that time.  The Veteran was given Motrin for his knee pain at that time.  The Veteran did not seek any further treatment for his left knee during military service.  In his February 2007 separation examination, the Veteran's left knee was noted as normal, and he denied any swollen or painful joints and knee trouble in his Report of Medical History at that time.  

After discharge, the Veteran sought treatment in October 2011for his left knee from Dr. E.M.P.  The Veteran reported left knee pain; he stated that he was quite athletic prior to going into the military and that he used to run without any problems with his left knee.  However, during basic training, the Veteran reported that his left knee swelled up and he sought treatment for that problem.  Afterwards, the Veteran experienced pain in his left knee joint while performing physical activity, such as jumping off tanks, running cross country in wooded areas, and during road marches and field training exercises.  The Veteran stated that he believed his left knee "joint was prematurely worn by the constant impacts that were incurred by jumping off tanks, running long distances, [and] carrying heavy loads."  After examination, Dr. E.M.P. was diagnosed the Veteran with left knee pain.  Dr. E.M.P. stated that he believed the Veteran's left knee condition was service related.  "Just from his history, it sounds like he didn't have any problems before he was in basic training and, at this point, he is having quite a few quality of life issues because of it.  Further evaluation of that knee by an orthopedist or by an MRI would be helpful."  

The Veteran underwent a VA examination of his left knee in March 2012.  At that time, the examiner noted that the Veteran had an impairment of his left knee during military service in June 2003.  The Veteran reported at that time that he hurt his knee during boot camp in 2003 and that he did not have any further evaluation or treatment for his left knee during military service; he denied any subsequent injury during or after military service.  The Veteran reported ongoing pain, weakness and instability of his left knee since that injury in boot camp.  The examiner noted during the examination that the Veteran had purchased a knee brace that he regularly uses for support and to prevent twisting of his left knee.  After physical examination, the examiner noted that x-rays of the Veteran's bilateral knees demonstrated degenerative arthritis.  

The examiner noted the Veteran's service treatment and Dr. E.M.P.'s records as noted above.  The Veteran was diagnosed with mild degenerative joint disease (DJD or osteoarthritis) involving his bilateral knees.  The examiner further opined as follows:  

Record review shows one isolated incident of L[eft] knee pain which was treated in boot camp.  This issue appears to have fully resolved prior to completion of boot camp, no additional complaints regarding L[eft] knee issues were noted for the remainder of his 4 years of service.  Separation exam does not support a claim of ongoing L[eft] knee issues.  Bilateral nature of this condition indicates that the degenerative state is more likely than not age-related changes.  

Additionally, the Veteran began seeking VA treatment for his left knee in July 2012, at which time he reported left knee pain and some swelling with activity; he wore a brace routinely.  The Veteran denied any specific injury or trauma of the left knee.  On examination, the Veteran's left knee had full range of motion without any swelling, although he was wearing a knee brace.  The examiner diagnosed the Veteran with left knee pain and referred him for an orthopedic consultation.  

In August 2012, the Veteran underwent a VA orthopedic consultation, at which time he reported that his left knee "ballooned" during basic training and that he was told it was from over-use at that time; he was given some anti-inflammatories and some diminishment in duties at that time.  After physical examination, the examiner noted that x-rays of his knees appeared within normal limits.  The examiner, however, stated that the Veteran's "symptoms appear to be patellar chondromalacia.  I discussed with him that there was no cure for this condition and he will need to stay on profile with his activities as necessary."  

In March 2014, the Veteran submitted a letter to his VA primary care physician regarding his left knee problems.  In that letter, the Veteran detailed much of the same medical history and symptomatology as described above respecting his left knee during and after service.  The Veteran requested an opinion, and Dr. D.L.D., the Veteran's VA primary care physician, opined as follows in an April 2014 addendum:  

Regarding his left knee, patellar chondromalacia was diagnosed by Dr. L[].  It is known that knee pathology occurred proportionately to the amount of stress, i.e., weight-bearing exercise as described in his history, encountered by the [Veteran]. . . . X-rays done in 2012 shown mild joint space narrowing without any acute insult.  This may be an age-related change, but Dr. L[.]'s diagnosis fits his symptoms with much greater precision.  I think he should be service-connected for the left knee patellar chondromalacia as it seems clear that he suffered it during military training.  

In October 2014, the Veteran had a VA follow-up at which time he was diagnosed with osteoarthritis and patellar chondromalacia of the left knee.

Based on the foregoing evidence, the Board finds that service connection for patellar chondromalacia of the left knee is warranted, but service connection for osteoarthritis of the left knee is not warranted.  

Initially, the Board notes that the Veteran has two currently diagnosed left knee disorders, osteoarthritis and patellar chondromalacia.  The Board therefore finds that he has a current disability.  

The Veteran's osteoarthritis was not shown to be diagnosed in service or within one year thereafter, and therefore, service connection on a presumptive basis for that disability is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Next, the Veteran has claimed that he hurt his left knee in basic training and that he had physical activity such as running and jumping off of tanks during military service.  The Veteran's service treatment records document treatment for left knee problems in June 2003.  

Additionally, the Veteran is shown to have been a tank crewman during military service; jumping on and off tanks and other noted physical activity is therefore consistent with the types, places and circumstances of his military service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Thus, the Board also finds that the in-service element of service connection has also been met in this case.  

This case therefore turns on the nexus issue.  While the Board acknowledges that the Veteran is competent to state that he had continuing symptoms since basic training.  However, he has not demonstrated any medical expertise and the Board finds that his opinion as to what condition he currently has that is related to service is not competent evidence.  This is because whether one condition as opposed to a different one has resulted from his service is not a simple question.  This is clear from the discussion of the medical experts in this case, with reliance on x-rays studies.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (layperson competent to address simple issues involving medical questions but not more complex ones).  

Thus, the Board is left with the opinions by the VA examiner and Drs. E.M.P. and D.L.D.  

Initially, Dr. E.M.P.'s opinion does state that the Veteran's left knee condition is related to service; however, Dr. E.M.P. only diagnosed the Veteran with left knee pain, which is not a disability under the law unless it is connected to an underlying malady.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub. nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection can be granted).  

Thus, the Board is unable to find Dr. E.M.P.'s opinion to be very probative as to whether the Veteran's two specific diagnosed conditions are related to service, as it appears that the opinion addresses the Veteran's stated symptoms rather than a specific disability.

The only opinion which addresses the Veteran's osteoarthritis is the VA examiner's opinion.  That opinion indicated that the Veteran's osteoarthritis was bilateral in nature and appeared to be age-related based on that fact.  The Board does not find that any evidence of record refutes these findings.  Drs. E.M.P. and D.L.D.'s opinions do not specifically address the Veteran's osteoarthritis.  The Board must therefore deny service connection for osteoarthritis of the left knee at this time based on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  

The VA examiner's opinion did not address the patellar chondromalacia of the left knee.  The only opinion which addressed that disorder is Dr. D.L.D.'s opinion; that opinion made clear that the Veteran's left knee symptoms were proportional to the amount of stress suffered during service respecting that joint, which in this case was physical activity such as weight-bearing exercise, running, and jumping on and off tanks.  Dr. D.L.D. noted that such changes in the Veteran's 2012 x-ray may be age-related, although the diagnosis of patellar chondromalacia fit the Veteran's description of symptoms with greater precision.  Consequently, Dr. D.L.D.-after review of the record and consideration of the Veteran's competent and credible statements respecting his medical history-determined that the patellar chondromalacia was suffered as a result of military service.  

Dr. D.L.D.'s opinion is bolstered in this case by Dr. E.M.P.'s non-specific opinion that the described symptomatology and pain were service-related, as well as the Veteran's own lay statements regarding chronicity of symptomatology.  There is no evidence of record which refutes the finding that the Veteran's patellar chondromalacia of the left knee was incurred in or otherwise the result of military service.  

Accordingly, the Board finds that service connection for patellar chondromalacia of the left knee is warranted based on the evidence of record at this time.  See Id.  

In reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

Left Shoulder

On appeal, particularly in his statements and during his June 2016 hearing, the Veteran has asserted that he believes that he has a nerve impairment of his left shoulder which was the result of the surgical repair of his AC separation during service.  Service connection has already been established for the Veteran's post-operative left AC joint sprain.  

In this case, while the Veteran has a service-connected left shoulder disability and that the Veteran had a left shoulder surgery during military service, the Veteran's left shoulder neurological disorder claim must be denied as has had not had the claimed disability.  

Turning to the evidence of record, the Veteran's service treatment records do not demonstrate any treatment for any neurological disorder of his left shoulder during military service.  His February 2007 physical separation examination noted a normal left upper extremity and he was normal neurologically at that time.  Likewise, in the February 2007 Report of Medical History, the Veteran denied a painful shoulder, arthritis or bursitis, numbness or tingling, impaired use of his arms or hands, swollen or painful joints, bone or joint deformity, or broken bones.  He also denied any meningitis, encephalitis, or other neurological problems.  

The Veteran sought treatment from Dr. E.M.P. in January 2009 for his left shoulder.  Dr. E.M.P. noted the Veteran's history of surgery of the left shoulder during military service at that time.  In that letter, Dr. E.M.P. does not describe any neurological symptoms associated with the Veteran's left shoulder disability at that time, noting only discomfort and pain due to arthritis.  

The Veteran underwent a VA examination of his left shoulder in April 2009.  At that time, the Veteran reported pain in his left shoulder and pain and numbness in his left arm when he sleeps on his left shoulder; however, he also reported that his numbness will resolve when he gets up and gets moving.  On physical examination, the Veteran's left upper extremity was properly aligned and grossly symmetrical.  Muscle mass, tone and strength were symmetrical with normal strength without fatiguing or lack of endurance against resistance.  His joint examination was within normal limits with functional active range of motion in all joints without pain.  Neurologically, the Veteran was alert and oriented to all spheres, with grossly intact cranial nerves and negative Romberg signs.  Sensory and reflex examinations were intact, normal and symmetrical.  X-rays of the left shoulder revealed status post previous resection of the distal end of the left clavicle.  He was diagnosed with post-operative third degree AC joint sprain of the left shoulder without residuals.  The examiner noted that there was no objective evidence or functional deficits of left shoulder residuals.  

In July 2011, the Veteran submitted a claim for nerve damage secondary to his left shoulder disability.  He underwent a VA left shoulder and peripheral nerve examination in November 2011, at which time he was diagnosed with post-operative AC separation of the left shoulder.  The Veteran reported that in early 2011 he developed shooting pains down his left arm, which makes him feel like he is having a heart attack.  He also described a single episode where his entire left shoulder and arm went numb for several minutes and he had to physically move that limb with his right arm.  After physical examination of the left shoulder, the examiner also performed a sensory and reflex examination, as well as a peripheral nerve examination.  The Veteran's radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves, as well as the upper, lower and middle radicular nerve groups, were all normal on the left side.  

The examiner noted that a November 2011 NCV/EMG test noted that the left upper extremity was normal, without any evidence of a peripheral entrapment or generalized neuropathy.  The median and ulnar f-waves were normal, although more proximal nerves about the shoulder were not able to be tested directly by the NCV studies.  The radiologist noted that clinical correlation was therefore necessary in interpreting the EMG and NCV studies in context of the primarily proximal arm complaints.  X-rays of the left shoulder taken at that time revealed minimal postoperative changes in the left distal clavicle without any other abnormality.  The examiner diagnosed the Veteran with subjective intermittent radiculopathy of the left upper extremity, which was 

less likely than not caused by or the result of [the Veteran's] service-connected AC separation or treatment thereof.  A review of the records from [his in-service surgery] to include the op-note and extensive [physical therapy] records fails to reveal any apparent neurological symptoms.  Recovery was full and complete as noted on the Separation examination [in February] 2007.  NCV/EMGs are normal today as was motor-sensory exam.  If nerve injury/transection would have occurred post-operatively, symptoms would have presented immediately or within days at best, not years later.  

The Veteran again sought treatment with Dr. E.M.P. in October 2011, at which time he again complained of left shoulder pain.  Dr. E.M.P. noted that there was "some question as to whether he has some nerve damage in [his left] shoulder."  The Veteran reported that, mostly in the morning, his fingers of his left hand will tingle and he has difficulty moving his arm; he has to grab it and move it with the other arm.  On examination, the Veteran's had a mildly decreased range of motion in his left shoulder from internal rotation to adduction, although his strength seemed fairly intact.  Dr. E.M.P. noted the Veteran had some discomfort during range of motion testing.  The Veteran was diagnosed with possible left arm radiculopathy.  Dr. E.M.P. further stated that he believed that the Veteran needed an EMG, and noted that it sounded like VA had already scheduled that test.  "The results of that will really tell us whether there is any nerve damage in that arm or not."  

In July 2012, the Veteran was treated at VA; at that time he reported that he had intermittent numbness and an inability to move his left arm upon waking in the morning; his numbness extended down to his hand/fingers.  On examination, no neurological deficits were noted, although a Magnetic Resonating Imaging (MRI) scan was ordered.  

The Veteran underwent a VA left shoulder orthopedic consult in August 2012, at which time the Veteran reported symptoms similar to those noted above.  On examination, the Veteran's strength testing was good and he had a negative sulcus sign.  X-rays of his shoulder were normal.  The MRI of his shoulder had also been completed and showed "some mild tendinopathy in the rotator calf and some changes at the AC joint from his previous surgery.  There is no full thickness rotator cuff tear.  Labrum cannot be fully evaluated."  The VA doctor at that time noted that the Veteran's symptoms in the shoulder may represent a labral tear, although an MRI with contrast would be necessary.  

The Veteran had a follow-up with VA in September 2012, at which time the Veteran presented with similar complaints as above.  On examination at that time the Veteran had near full range of motion with positive impingement.  The examiner did not detect any significant weakness, although there was discomfort in external rotation.  Apprehension testing was negative and his biceps were intact.  The examiner diagnosed the Veteran with shoulder pain with impingement, possible supraspinatus tendinopathy or small tear.  The examiner noted as follows:  

I have reviewed his x-rays and his MR[I's], including the arthrogram.  I do not see any evidence of labral injury.  He has a significant abnormality noted about the greater tuberosity.  Some of these films almost the appearance of screws in his greater trochanter, although nonmetallic.  However, he does not have any history of any rotator cuff surgery.  Therefore, it would be hard to imagine these represent suture anchors.  He does have a type 2 acromion on his lateral. . . . At this point, I told him the 20% disability he has for his AC joint is probably reasonable, especially after he showed me the outline of how they rate it.  Regarding his rotator cuff, I do not think cortisone would be a good idea in this young man.  If he gets to the point where he does not want to put up with it, arthroscopy with subacromial decompression may be indicated.  However, he does not want to jeopardize his job with the railroad and I told him if we fixed anything, he would not be able to lift for 2 months.  This is unacceptable to him regarding employment.  Therefore, we will just let him follow up with us as needed.  

In an addendum, another orthopedic surgeon indicated that he reviewed the MRI and that no new pathology was found.  There was no labral abnormality, which was the reason the study was obtained.  "There are post-operative changes from his previous surgery at Mayo Clinic, and degeneration in the cuff tendons.  There is no surgical treatment for this, so no further [follow-up] is needed."

The balance of the VA treatment records in the claims file demonstrate continued treatment for the Veteran's left shoulder disability, including osteoarthritis.  There is no diagnosis of any neurological disability of the Veteran's left shoulder in those records.  

In March 2014, the Veteran sent a detailed letter to his VA primary care physician, which included reports of numbness and "nerve sensations" in his left shoulder and arm.  He asked the primary care doctor to review his records, including the orthopedic consultation in 2012, in order "to see if there [was] something in there that may have been missed or overlooked that would begin to explain why [he was] having the sensations in [his] arm."  Dr. D.L.D., the Veteran's VA primary care physician, responded in an April 2014 addendum response that the Veteran's left "shoulder separation has been reviewed by an orthopedic surgeon in the service-connected process and I feel I have no argument to add here."  

Based on the foregoing evidence, the Board is unable to find that there is any neurological disability of the Veteran's left shoulder currently present at any time during the appeal period.  Specifically, while the Veteran is competent to report that he has numbness, tingling, and radiating pain in his left arm, he lacks the requisite medical expertise to diagnose what causes his symptoms and whether his symptoms constitute an actual medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Also, while the Veteran has reported neurological symptoms including numbness, tingling, and radiating pain, the objective medical testing, including a NCV, EMG, x-rays and at least two MRI's, do not demonstrate any neurological disability of the left shoulder.  

The Board additionally notes the several instances of radiculopathy that are noted in medical evidence.  However, those instances are always contextualized as probable or possible, or as subjective rather than objective.  Probable or possible does not indicate that an actual disorder exists.  Likewise, subjective symptoms without an underlying malady cannot be the subject of service connection.  
Regardless, the Board finds the objective medical testing-which includes the NCV, EMG and MRI testing-to be the most probative evidence of record with respect to the question of whether the Veteran has a current neurological disability of his left shoulder.  

As there is no discernable neurological disorder of the Veteran's left shoulder present at this time, the Board must deny service connection for that claim.  See 38 C.F.R. §§ 3.102, 3.303, 3.310; see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."); Brammer v. Derwinski, 3 Vet. App. 223 (1995) (Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability).  

In reaching that conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.  

Service connection for patellar chondromalacia of left knee is granted.

Service connection for osteoarthritis of the left knee is denied.  

Service connection for a neurological disorder of the left shoulder is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


